Picture 1 [ttoo20151231ex10254de6f001.jpg]

 

 

 

October 14, 2015

 

David Harding

 

 

Dear David:

 

On behalf of T2 Biosystems, Inc., (the “Company”) I am delighted to make this
offer of employment to you to join us in the role of Chief Commercial
Officer for the Company beginning November 2, 2015.  

 

At T2 Biosystems, our mission is to lower mortality rates, improve patient
outcomes and reduce the cost of healthcare by empowering medical professionals
to make targeted therapeutic treatment decisions earlier.  As we proceed with
the commercial launch of our first products, you are joining us at a very
exciting time!  In September 2014, we received FDA clearance to sell our first
two products, the T2Dx Instrument and T2Candida Panel, which provide sensitive
detection of specific sepsis-causing pathogens directly from a whole blood
specimen in 3-5 hours versus 2-5 days for competitive detection
methods.  Published data has demonstrated that this improvement in time to
detection may reduce the current mortality rate of 40% for those infections to
11%.  We are truly excited to bring this product to market.

 

This speed and detection capability is made possible by our proprietary magnetic
resonance-based diagnostic technology platform, called T2MR, which has been in
development since our inception in 2006.  Our next clinical applications for our
T2MR technology will target bacterial sepsis, lyme disease and hemostasis, areas
of significant unmet medical need where existing therapies could be more
effective with improved diagnostics.

 

David, we are excited to extend this offer of employment to you.  We think you
can help us fulfill our mission and we believe you will be a great fit with our
team.  To kick things off, you will find all of the pertinent information
related to our offer of employment in the attached pages.  Please read the offer
carefully and, if it is acceptable, sign and return one copy to my attention
(PDF copy is fine).   

 

If you have any questions, please do not hesitate to contact me at (781)
457-1220 or email at jmcdonough@t2biosystems.com. We are looking forward to
having you on our team!

 

 

Sincerely,

 

 

 

John McDonough

CEO & President

 





 

--------------------------------------------------------------------------------

 



OFFER OF EMPLOYMENT

 

 

Date of employment:  Should you accept the terms of this offer, your employment
with the Company will commence on November 2, 2015.

 

Background check:  Your employment is contingent upon your successful completion
of a background check, which is required for all employees of the Company. The
Company will forward you the appropriate documents, and such documents shall be
required to be submitted to the Company by no later than one week prior to your
start date.

 

Position:  You have been offered the position of Chief Commercial Officer. In
this capacity, you will report to John McDonough, Chief Executive Officer. Your
duties and responsibilities will include all those customarily attendant to such
a position, and any other such duties or responsibilities that John McDonough or
the Company may, from time to time, assign to you.  You agree that you shall not
enter into any employment endeavors which may conflict with your ability to
devote the necessary time and energies to the Company’s business interest while
engaged by the Company.  You further agree to comply with all applicable laws
and with all Company rules and policies established by the Company from time to
time.

 

Compensation and Tax Matters:    Your base salary shall be $14,583.34, payable
semi-monthly (the equivalent of $350,000 when annualized) (your “Base Salary”)
and subject to pro-ration for any partial initial or terminal week during which
you are employed, in accordance with the normal payroll practices and schedule
of the Company.

 

You will be eligible  to receive an annual bonus (the "Annual Bonus") based upon
the achievement of specific company and individual milestones as determined by
the Board of Directors.  The target amount of your Annual Bonus will be 40% of
your Base Salary, subject to adjustment by the Board of Directors. Payment of
the Annual Bonus will in all events be subject to your continued employment with
the Company through the date of payment.  Your bonus eligibility for calendar
year 2015 shall be pro-rated based on the actual number of days you are employed
by the Company in 2015. 

 

All compensation amounts stated are before any deductions for FICA taxes, state
and federal withholding taxes and other payroll deductions required to be made
by the Company under applicable law. 

 

Stock Options:  Subject to the approval of the Board of Directors and your
execution of the Company’s Stock Option Agreement, you will be offered options
to purchase 146,600 shares of T2 Biosystems common stock, which represents .62%
of the fully diluted shares outstanding, under the Company’s 2014 Incentive
Award Plan (the “2014 Plan”).  The exercise price of the options will be equal
to their fair market value on the date of grant (determined in accordance with
the 2014 Plan). The stock options will have a 4-year vesting schedule with 25%
of the options vesting one year from the vesting commencement date (your start
date) and the remaining options vesting in equal monthly installments over the
following 36 months.  The terms and conditions of such stock option grant are
more fully described in the 2014 Plan.

 

 

Change of Control Severance Agreement:  Subject to the approval of the Board of
Directors and your execution of the attached Change of Control Severance
Agreement (the “Change in Control Agreement”), you will be offered certain
benefits in the event of a change in control of the Company, as set forth in
more detail and defined in the Change in Control Agreement, including severance
compensation and the

Active: 2015

--------------------------------------------------------------------------------

 



acceleration of certain stock options, each such benefit to be subject to the
terms of the Change in Control Agreement.

 

Fringe Benefits: You will have the opportunity to participate in the Company’s
fringe benefits program.  Currently, these fringe benefits are as follows:

 

·



The Company currently provides contributions toward a medical and dental plan
for yourself and immediate family members

 

·



Three (3) weeks paid vacation,  Company designated holidays, personal holidays
and sick days (see Benefits Summary for more information).

 

·



The Company provides 100% contribution towards Term Life Insurance, Accidental
Death and Dismemberment Insurance, and Short and Long-Term Disability Insurance;

 

·



The opportunity to enroll in the Company’s 401(k) Investment and Section 125
Plans based on plan eligibility requirements; and

 

·



The Company shall pay or reimburse you in accordance with the Company’s
reimbursement policies from time to time in connection with the performance of
your duties for the Company subject to your submission of satisfactory
documentation with respect thereto.

 

The Company reserves the right to amend, delete or change any of its employment
policies and/or benefits at any time in its sole discretion.

 

Non Competition/Non-Disclosure/Invention Assignment Agreement:  No later than on
the first day of your employment with the Company you will be required to sign
the enclosed Non-Competition/Non-Disclosure/Inventions Assignment Agreement
(“Obligations Agreement”) which includes nondisclosure, inventions ownership,
and other provisions that are necessary to protect the Company’s confidential
information, intellectual; property, trade secrets, and customer relationships.
   As you may be given access to such protectable interests, your employment is
contingent upon your signing the Obligations Agreement.  The terms of the
Obligations Agreement will survive termination, for whatever reason, of the
employment relationship.

 

Prior Agreements: You acknowledge and confirm that you have provided/disclosed
to the Company all restrictive covenants and agreements, including nondisclosure
and confidentiality agreements, to which you are a party.  You agree that you
shall not disclose to the Company or use while an employee of the Company any
confidential or trade secret information obtained by you from other persons or
employers and shall not bring any property upon the Company premises which has
been misappropriated by others.  You also acknowledge that the Company expects
you to honor any prior obligations to former employers to which you remain
bound.

Employment At Will:    Although you are being hired as an employee commencing
on or about November 2, 2015,  your employment with the Company shall be at
will.  This means that your employment is not guaranteed for any definite period
of time, and you or the Company may terminate your employment relationship with
or without notice at any time and for any or no reason or cause.  Other than as
required by applicable laws, the Company is not bound to follow any policy,
procedure, or process in connection with employee discipline, employment
termination or otherwise.    



Active: 2015

--------------------------------------------------------------------------------

 



Entire Agreement:  This letter (together with the attached Obligations Agreement
and Change in Control Agreement) sets forth the entire understanding between the
Company and yourself with respect to your employment by the Company.  All prior
discussions, negotiations, correspondence and other understandings between you
and the Company are superseded, and there are no representations, warranties or
undertakings by the Company or you with respect to your employment by the
Company, which are not set forth in this letter.    

If you agree with the terms of this offer, please acknowledge your understanding
and acceptance of this offer by signing where indicated below and return to me
by October 16,  2015. We look forward to working with you.

 

 

 

Sincerely,

 

T2 Biosystems, Inc.

 

 

By: ___________________________________________

John McDonough          Date

CEO & President

 

 

I have read agree with and accept the items contained in this letter.

 

 

By: ___________________________________________

David Harding          Date

 

 

The Immigration Control and Reform Act of 1986 requires that all new employees
complete the I-9 form and submit proof of employment eligibility to work in the
United States within the first three days of their start date.  If accepting
employment the Company will provide you the I-9 form and requests that you
present appropriate documents when you report to the Company and a
representative of the Company will complete the I-9 form with you.  Accordingly,
you will have three days from your start date to submit proof of your
eligibility to work in the United States.

Active: 2015

--------------------------------------------------------------------------------